                                         Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 1 of 7




                         1   BARSHAY SANDERS, PLLC
                             Craig B. Sanders
                         2   100 Garden City Plaza, Suite 500
                             Garden City, NY 11530
                         3   Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 122570
                         5

                         6
                                                         UNITED STATES DISTRICT COURT
                         7                             DISTRICT OF DISTRICT OF COLUMBIA
                         8

                         9       Andrew Kimmel,
                                 8149 Santa Monica Blvd, Suite 316
                        10
BARSHAY SANDERS, PLLC




                                 West Hollywood, CA 90046                                       Case No:
                        11                                                                      COMPLAINT
                                                          Plaintiff,
                        12
                                          v.                                                    DEMAND FOR JURY TRIAL
                        13
                                 The Washington Newspaper Publishing Co. LLC,
                        14       1152 15th St NW, Suite 200
                                 Washington, DC 20005
                        15

                        16                               Defendant.

                        17
                                    Plaintiff Andrew Kimmel (“Plaintiff”), by and through its undersigned counsel, for its
                        18
                             Complaint against defendant The Washington Newspaper Publishing Co. LLC (“Defendant”)
                        19
                             states and alleges as follows:
                        20
                                                                       INTRODUCTION
                        21
                                    1.         This action seeks to recover damages for copyright infringement and the
                        22
                             violation of the DMCA for the removal of copyright management information.
                        23
                                    2.         Plaintiff herein videos and owns the rights to these images which Plaintiff
                        24
                             licenses for various uses including online and print publications.
                        25
                                    3.         Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's
                        26
                             videos and many others are the subject of pending copyright applications.
                        27

                        28

                                                                                  1
                                                                       PLAINTIFF'S COMPLAINT
                                              Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 2 of 7




                         1
                                     4.          Defendant owns and operates a social media account with the name of
                         2
                             “@dcexaminer” on Twitter (the “Account”).
                         3
                                     5.          Defendant, without permission or authorization from Plaintiff actively copied,
                         4
                             stored, and/or displayed Plaintiff's Video on the Account and engaged in this misconduct
                         5
                             knowingly and in violation of the United States copyright laws.
                         6
                                                                             PARTIES
                         7
                                         6.      Plaintiff Andrew Kimmel is an individual who is a citizen of the State of
                         8
                             California and maintains a principal place of business 8149 Santa Monica Blvd, Suite 316, West
                         9
                             Hollywood, California 90046 in Los Angeles County, California.
                        10
BARSHAY SANDERS, PLLC




                                         7.      On information and belief, defendant The Washington Newspaper Publishing
                        11
                             Co. LLC, is a Delaware Limited Liability Company with a principal place of business at 1152
                        12
                             15th St NW, Washington, DC 20005 and is liable and responsible to Plaintiff based on the facts
                        13
                             herein alleged.
                        14
                                                                 JURISDICTION AND VENUE
                        15
                                     8.          This Court has subject matter jurisdiction over the federal copyright
                        16
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        17
                                         9.      This Court has personal jurisdiction over The Washington Newspaper
                        18
                             Publishing Co. LLC because it maintains its principal place of business in Washington, DC.
                        19
                                         10.     Venue is proper under 28 U.S.C. §1391(a)(2) because The Washington
                        20
                             Newspaper Publishing Co. LLC does business in this Judicial District and/or because a
                        21
                             substantial part of the events or omissions giving rise to the claim occurred in this Judicial
                        22
                             District.
                        23
                                                             FACTS COMMON TO ALL CLAIMS
                        24
                                     11.         Plaintiff is the legal and rightful owner of videos which Plaintiff licenses to
                        25
                             publications.
                        26
                                     12.         Plaintiff has invested significant time and money in building Plaintiff's portfolio.
                        27
                                     13.         Plaintiff has obtained active and valid copyright registrations from the United
                        28

                                                                                     2
                                                                          PLAINTIFF'S COMPLAINT
                                       Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 3 of 7




                         1
                             States Copyright Office (the “USCO”) which cover many of Plaintiff's videos while many
                         2
                             others are the subject of pending copyright applications.
                         3
                                    14.     Plaintiff's videos are original, creative works in which Plaintiff owns protectable
                         4
                             copyright interests.
                         5
                                    15.     The Account is associated with Defendant’s business which is a popular and
                         6
                             lucrative commercial enterprise.
                         7
                                    16.     Defendant has exclusive access to post content on Defendant’s Account.
                         8
                                    17.     On January 20, 2020, Plaintiff Andrew Kimmel authored a Video of Sheriff
                         9
                             Richard Vaughan of Grayson County, VA (the “Video”). A copy of a still image from the Video
                        10
BARSHAY SANDERS, PLLC




                             is attached hereto as Exhibit 1.
                        11
                                     18.    Plaintiff applied to the USCO to register the Video on February 20, 2020 under
                        12
                             Application No. 1-8565318091.
                        13
                                     19.    The Video was registered by USCO on February 20, 2020 under Registration
                        14
                             No. PA 2-237-472.
                        15
                                     20.    On January 22, 2020, Plaintiff observed the Video on the Account in a post dated
                        16
                             January 20, 2020. A copy of a screengrab of Defendant’s Account including the same still
                        17
                             image Video is attached hereto as Exhibit 2.
                        18
                                     21.    A copy of the Video was stored and displayed on Defendant’s Twitter Account
                        19
                             at            twitter.com             at             the             following              URL:
                        20
                             https://twitter.com/dcexaminer/status/1219292540098301954?s=20.
                        21
                                     22.    Without permission or authorization from Plaintiff, Defendant volitionally
                        22
                             selected, copied, stored and/or displayed Plaintiff’s copyright protected Video as set forth in
                        23
                             Exhibit 1 which is annexed hereto and incorporated in its entirety herein, on the Account.
                        24
                                    23.     On information and belief, the Video was copied, stored and displayed without
                        25
                             license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the
                        26
                             “Infringement”).
                        27
                                    24.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                        28

                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                                       Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 4 of 7




                         1
                             tangible medium of expression that was sufficiently permanent or stable to permit it to be
                         2
                             communicated for a period of more than transitory duration and therefore constitutes a specific
                         3
                             infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th
                         4
                             Cir. 2007).
                         5
                                    25.     The Infringement is an exact copy of the entirety of Plaintiff's original video that
                         6
                             was directly copied and stored by Defendant in the Account.
                         7
                                    26.     On information and belief, Defendant takes an active and pervasive role in the
                         8
                             content posted on its Account, including, but not limited to copying, posting, selecting,
                         9
                             commenting on and/or displaying Plaintiff's Video.
                        10
BARSHAY SANDERS, PLLC




                                    27.     On information and belief, the Video was willfully and volitionally posted to the
                        11
                             Account by Defendant.
                        12
                                    28.     On information and belief, the Infringement were not posted at the direction of
                        13
                             a “user” as that term is defined in 17 U.S.C. §512(c).
                        14
                                    29.     On information and belief, Defendant was aware of facts or circumstances from
                        15
                             which the determination regarding the Infringement was apparent. Defendant cannot claim that
                        16
                             it was not aware of the infringing activities, including the specific Infringement which form the
                        17
                             basis of this complaint, since such a claim would amount to only willful blindness to the
                        18
                             Infringement on the part of Defendant.
                        19
                                    30.     On information and belief, Defendant engaged in the Infringement knowingly
                        20
                             and in violation of applicable United States Copyright Laws.
                        21
                                    31.     On information and belief, Defendant has the legal right and ability to control
                        22
                             and limit the infringing activities on its Account and exercised and/or had the right and ability
                        23
                             to exercise such right.
                        24
                                    32.     On information and belief, Defendant monitors the content on its Account.
                        25
                                    33.     On information and belief, Defendant has received a financial benefit directly
                        26
                             attributable to the Infringement.
                        27
                                    34.     On information and belief, a large number of people have viewed the unlawful
                        28

                                                                                4
                                                                     PLAINTIFF'S COMPLAINT
                                       Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 5 of 7




                         1
                             copies of the Video on the Account.
                         2
                                    35.     On information and belief, Defendant at all times had the ability to stop the
                         3
                             reproduction and display of Plaintiff's copyrighted material.
                         4
                                    36.     Defendant's use of the Video, if widespread, would harm Plaintiff's potential
                         5
                             market for the Video.
                         6
                                    37.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                         7
                                                                    FIRST COUNT
                         8                       (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                         9          38.     Plaintiff repeats and incorporates by reference the allegations contained in the

                        10   preceding paragraphs, as though set forth in full herein.
BARSHAY SANDERS, PLLC




                        11          39.     The Video is an original, creative work in which Plaintiff owns a valid copyright

                        12   properly registered with the United States Copyright Office.

                        13          40.     Plaintiff has not licensed Defendant the right to use the Video in any manner,

                        14   nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.

                        15          41.     Without permission or authorization from Plaintiff and in willful violation of

                        16   Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

                        17   reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

                        18   thereby violating one of Plaintiff's exclusive rights in its copyrights.

                        19          42.     Defendant's reproduction of the Video and display of the Video on the Account

                        20   constitutes willful copyright infringement. Feist Publications, Inc. v. Rural Telephone Service

                        21   Co., Inc., 499 U.S. 340, 361 (1991).

                        22          43.     Plaintiff is informed and believes and thereon alleges that the Defendant

                        23   willfully infringed upon Plaintiff's copyrighted Video in violation of Title 17 of the U.S. Code,

                        24   in that they used, published, communicated, posted, publicized, and otherwise held out to the

                        25   public for commercial benefit, the original and unique Video of the Plaintiff without Plaintiff's

                        26   consent or authority, by using them in the infringing articles on the Account.

                        27          44.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                        28

                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                                        Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 6 of 7




                         1
                             entitled to any an award of actual damages and disgorgement of all of Defendant's profits
                         2
                             attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                         3
                             in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant
                         4
                             in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
                         5
                                     45.     As a result of the Defendant's violations of Title 17 of the U.S. Code, the court
                         6
                             in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and
                         7
                             costs pursuant to 17 U.S.C. § 505 from Defendant.
                         8
                                     46.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                         9
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        10
BARSHAY SANDERS, PLLC




                             U.S.C. § 502.
                        11
                                                                     JURY DEMAND
                        12
                                     47.     Plaintiff hereby demands a trial of this action by jury.
                        13
                                                                 PRAYER FOR RELIEF
                        14
                                     WHEREFOREPlaintiff respectfully requests judgment as follows:
                        15
                                     That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        16
                             rights to the Video in violation of 17 U.S.C. §501 et seq. and award damages and monetary
                        17
                             relief as follows:
                        18
                                             a.     finding that Defendant infringed Plaintiff's copyright interest in the Video
                        19
                                                    by copying and displaying without a license or consent;
                        20
                                             b.     for an award of actual damages and disgorgement of all of Defendant's
                        21
                                                    profits attributable to the infringements as provided by 17 U.S.C. § 504
                        22
                                                    in an amount to be proven or, in the alternative, at Plaintiff's election, an
                        23
                                                    award for statutory damages against each Defendant in an amount up to
                        24
                                                    $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
                        25
                                                    whichever is larger;
                        26
                                             c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
                        27
                                                    any infringing use of any of Plaintiff's works;
                        28

                                                                                6
                                                                     PLAINTIFF'S COMPLAINT
                                     Case 1:21-cv-01728 Document 1 Filed 06/29/21 Page 7 of 7




                         1
                                         d.    for costs of litigation and reasonable attorney's fees against Defendant
                         2
                                               pursuant to 17 U.S.C. § 505;
                         3
                                         e.    for pre judgment interest as permitted by law; and
                         4
                                         f.    for any other relief the Court deems just and proper.
                         5
                             DATED: June 29, 2021
                         6
                                                                     BARSHAY SANDERS, PLLC
                         7

                         8                                           By:     /s/ Craig B. Sanders
                                                                     Craig B. Sanders, Esq.
                         9                                           100 Garden City Plaza, Suite 500
                                                                     Garden City, NY 11530
                        10
BARSHAY SANDERS, PLLC




                                                                     Tel: (516) 203-7600
                        11                                           Email: csanders@barshaysanders.com
                                                                     Attorneys for Plaintiff
                        12                                           File No.: 122570

                        13

                        14

                        15

                        16

                        17

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                          7
                                                               PLAINTIFF'S COMPLAINT
